Exhibit 10.18
 
AGREEMENT TO TERMINATE EQUITY PLEDGE AGREEMENT


THIS AGREEMENT TO TERMINATE EQUITY PLEDGE AGREEMENT (this “Agreement”) is
entered into as of September 27, 2011, by and among Qiyang County Xiangmei Food
Technical Research and Development Co., Ltd , a company incorporated under the
laws of People’s Republic of China (“PRC”) (“Pledgee”); Hunan Xiangmei Food Co.,
Ltd., a limited liability company organized under the laws of the PRC (“Hunan
Xiangmei”) and the shareholders of Hunan Xiangmei (“Pledgor”, with Pledgee and
Hunan Xiangmei collectively referred to as the “Parties”).
 
WHEREAS, in connection with a certain Consulting Services Agreement dated as of
December 23, 2010 (the “Consulting Agreement”), Pledgee entered into an Equity
Pledge Agreement (the “Equity Pledge Agreement”) with Pledgor and Hunan
Xiangmei;


WHEREAS, Pledgor, Pledgee and Hunan Xiangmei, as of the date hereof, have
entered into an agreement to terminate the Consulting Agreement (the
“Termination Agreement”), pursuant to which Pledgor, Pledgee and Hunan Xiangmei
have terminated the Consulting Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
Parties agree as follows:


A.           TERMINATION OF THE EQUITY PLEDGE AGREEMENT.


(1)           Pledgee hereby terminates the Equity Pledge Agreement, and Pledgor
and Hunan Xiangmei hereby accept such termination.


(2)           Each of the Pledgee, Pledgor and Hunan Xiangmei acknowledges that
all service fees under Consulting Agreement have been settled and the Pledgor
will not undertake any further obligations under the Consulting Agreement.


B.           GOVERNING LAW.  This Agreement shall be governed and construed
under the laws of the People’s Republic of China, and shall be binding on and
shall inure to the benefit of the parties and their respective successors and
permitted assigns.


C.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
[Remainder of page left blank intentionally.]
 
 
1

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed by their legal representatives and duly authorized representatives on
their behalf as of the date first set forth above.
 


Pledgee:


Qiyang County Xiangmei Food Technical Research and Development Co., Ltd


By: /s/ ZHOU, Taiping           
Name: ZHOU, Taiping
Title:   Executive Director




Hunan Xiangmei:


Hunan Xiangmei Food Co, Ltd.




By:
/s/ ZHOU, Taiping              
Name: ZHOU, Taiping
Title:   Executive Director


Pledgor:




By:
/s/ ZHOU, Taiping                                                         
Name: ZHOU, Taiping
Owns 100% of Hunan Xiangmei





2

--------------------------------------------------------------------------------